Exhibit 10.1

ABIOMED, Inc.

Performance Share Award Agreement

(Performance and Time Based RSUs)

This Performance Share Award Agreement (this “Agreement”) is made effective as
of                      (the “Grant Date”), between ABIOMED, Inc. (the
“Company”), and                      (the “Employee”), pursuant to the Company’s
2008 Stock Incentive Plan, as it may be amended from time to time (the “Plan”).
This Agreement is expressly subject to all of the terms and conditions contained
in the Plan, which is hereby incorporated herein by reference. In the event that
any of the terms and conditions contained in this Agreement are inconsistent
with the Plan, the terms of the Plan shall control. All capitalized terms not
defined in this Agreement have the meanings specified in the Plan.

WITNESSETH:

1. Performance and Time Based Restricted Stock Units. The maximum number of
shares of common stock of the Company (“Stock”) eligible for issuance under this
Agreement shall be                  shares of Stock (the “Maximum Shares”). The
Stock shall only be issuable to the extent that the below criteria are met so
that they become Performance Shares, and then only to the extent that the
Employee meets the time-based vesting conditions set forth below. The Maximum
Shares shall become “Performance Shares” as follows: [Describe performance based
vesting conditions.]

On each of the following dates (each, a “Vesting Date”), and provided that the
Employee is employed by the Company on such Vesting Date, the Employee shall be
entitled to receive a grant of Stock as set forth below: [Describe time based
vesting conditions.]



--------------------------------------------------------------------------------

Certificates for the Stock issued as set forth above shall be issued as soon as
practicable following each Vesting Date, but in no event later than thirty days
following each Vesting Date

2. Termination of Employment. The Employee understands and agrees that if the
Employee ceases to be an employee of the Company or a subsidiary of the Company
at any time for any reason, whether because of any action of the Company or the
Employee, the death or incapacity of the Employee or otherwise (the date of such
termination of employment, the “Termination Date”), the Employee’s only rights
under this Agreement shall be the right to receive Stock, if any, that was to be
issued (but was not yet issued) pursuant to a Vesting Date that was reached
prior to the Termination Date, and the Employee shall have no right to the
issuance of Stock with respect to any Vesting Date that is reached after the
Termination Date.

3. Lock-Up Agreement. The Employee agrees that upon the request of the Company
or the managing underwriter(s) of any offering of securities of the Company that
is the subject of a registration statement filed under the Securities Act of
1933, as amended, for a period of time (not to exceed 180 days, plus such
additional number of days (not to exceed 35) as may reasonably be requested to
enable the underwriter(s) of such offering to comply with Rule 2711(f) of the
Financial Industry Regulatory Authority or any amendment or successor thereto)
from the effective date of the registration statement under the Act for such
offering, the Employee will not sell, make any short sale of, loan, grant any
option for the purchase of, or otherwise dispose of any Stock issued pursuant to
this Agreement, without the prior written consent of the Company and such
underwriters.

4. Discretion of the Committee. Unless otherwise provided, the Committee shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, which shall include determinations of Fiscal
2012 Revenue and the calculation of the number of Performance Shares hereunder,
and shall interpret all provisions of this Agreement, as it deems necessary or
desirable, in its sole and unfettered discretion. Such determinations and
interpretations shall be binding and conclusive as to the Company and the
Employee. If there shall be no Compensation Committee of the Corporation’s Board
of Directors or if the Board of Directors shall determine that the Board of
Directors shall administer this Agreement, all references herein to the
Committee shall be deemed references to the Board of Directors.

5. Withholding Taxes. The Employee acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Employee any
federal, state or local taxes of any kind required by law to be withheld with
respect to the issuance of Stock pursuant to Section 1 above, and understands
that the Company may refuse to issue any Stock pursuant to this Agreement unless
arrangements satisfactory to the Company have been reached with respect to the
payment of such taxes.

6. No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Employee any right to continued employment with the
Company, or to establish or maintain an on-going business relationship with the
Company. The Employee acknowledges and agrees that the transactions contemplated
hereunder do not constitute an express or implied promise of continued
employment for any period, or at all.

 

- 2 -



--------------------------------------------------------------------------------

7. No Rights as a Shareholder. The Employee shall have no rights as a
shareholder of the Company as a result of this Agreement unless and until shares
of Stock have been issued to the Employee pursuant to Section 1 above.

8. Notices. Any notices required to be given under this Agreement shall be
sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Corporation:

ABIOMED, Inc.

22 Cherry Hill Drive

Danvers, Massachusetts 01923

Attn: Chief Financial Officer

if to the Employee, at the address of the Employee set forth in the Company’s
records or to such other address as either party may designate under the
provisions hereof.

9. Applicable Law. All rights and obligations under this Agreement shall be
governed by the laws of The Commonwealth of Massachusetts, without regard to its
conflicts of law principles.

IN WITNESS WHEREOF, the parties have executed this Agreement as an instrument
under seal effective as of the date written on the first page of this Agreement.

 

ABIOMED, Inc.

 

By: Michael R. Minogue Its: President and Chief Executive Officer EMPLOYEE:

 

Print name: Acceptance date:

 

- 3 -